Citation Nr: 0329042	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  98-14 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for degenerative and 
post operative changes previous anterior interbody fusion at 
C3 through C7.  

2.  Entitlement to service connection for a lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active military service from June 1954 to 
June 1958.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Jackson, Mississippi in which entitlement to service 
connection for residuals of a low back injury and a cervical 
spine injury were denied.  

The Board last remanded these issues in December 1999.  The 
requested development has been accomplished and the issues 
have been returned to the Board for further appellate review.  


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), modified VA's duty to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  In the 
review of the veteran's claims file, it is noted that he has 
not been provided with notice with regard to which evidence 
VA would seek to provide and which evidence the claimant was 
to provide, pursuant to the notice requirements of the VCAA.  
The United States Court of Appeals for Veterans Claims 
(Court), in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
held that the VA is to inform the veteran of information or 
evidence necessary to substantiate the claims, as well as 
which evidence VA will seek to provide and which evidence the 
veteran is to provide.  See 38 U.S.C.A. § 5103(a) (2002).  In 
light of this procedural defect, this case must be remanded 
for its correction.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Appropriate action at the RO level 
is required to provide proper VCAA notice.  

The Board notes that the veteran was examined by the VA in 
February 1998.  However, the VA examiner does not mention 
that the claims file was reviewed nor did the VA examiner 
provide an opinion as to as to whether it is as least as 
likely as not that the veteran's degenerative and post 
operative changes previous anterior interbody fusion at C3 
through C7 and or a lumbar spine disability was related to 
service.  In the case of a claim for disability compensation, 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Examinations by 
specialists are recommended in those cases, which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The issues of service-connection for 
degenerative and post operative changes previous anterior 
interbody fusion at C3 through C7 and lumbar spine disability 
must be remanded for a medical opinion, as such an opinion is 
necessary to make a decision on the claims.

Accordingly, this case is REMANDED for the following:  

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Also notify the veteran that VA 
will obtain records of Federal agencies, 
the veteran is responsible for submitting 
records of private health-care providers, 
unless the veteran signs a release, which 
would authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003).  

3.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to the 
orthopedic examiner to review in 
conjunction with the examination, and the 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All indicated special 
tests are to be performed.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

4.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's degenerative and post 
operative changes previous anterior 
interbody fusion at C3 through C7 is 
etiologically related to service.  

5.  The orthopedic examiner is requested 
to specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran currently has a lumbar 
spine disability that was incurred in or 
aggravated by service.  

6.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



